In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                       Filed: November 3, 2020

* * * * * *              *     *   *   *   *   *   *
ZOILA LOPEZ,                                       *       UNPUBLISHED
                                                   *
                 Petitioner,                       *       No. 18-1405V
                                                   *
       v.                                          *       Special Master Dorsey
                                                   *
SECRETARY OF HEALTH                                *       Interim Attorneys’ Fees and Costs.
AND HUMAN SERVICES,                                *
                                                   *
                 Respondent.                       *
                                                   *
*   * *     *    *   *   *     *   *   *   *   *   *

Lorraine J. Mansfield, Law Office of Lorraine Mansfield, Las Vegas, NV, for petitioner.
Mallori B. Openchowski, U.S. Department of Justice, Washington, DC, for respondent.

          DECISION AWARDING INTERIM ATTORNEY’S FEES AND COSTS1

        On September 14, 2018, Zoila Lopez (“petitioner”), filed a petition in the National
Vaccine Injury Program2 alleging injuries, including Bell’s palsy syndrome and paresthesia,
resulting from adverse effects of an influenza (“flu”) vaccination received on September 18,
2017. Petition at Preamble (ECF No. 1).

       On August 3, 2020, petitioner filed a motion for interim attorney’s fees and costs,
requesting compensation for the attorney who worked on her case. Petitioner’s Motion for


1
  Because this unpublished Decision contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                       1
Interim Fees and Costs (“Pet. Mot.”), filed Aug. 3, 2020 (ECF No. 55). Petitioner’s request can
be summarized as follows:

Attorney’s Fees – $19,290.00
Attorney’s Costs – $3,956.42

        Petitioner thus requested a total of $23,246.42. Respondent filed his response on August
12, 2020, stating that he “respectfully recommends that the Special Master exercise her
discretion and determine a reasonable award for attorneys’ fees and costs.” Respondent’s
Response to Pet. Mot. (“Resp. Response”), filed Aug. 12, 2020, at 4 (ECF No. 56).

       This matter is now ripe for adjudication. For the reasons discussed below, the
undersigned GRANTS petitioner’s motion and awards $22,281.92 in attorney’s fees and costs.

I.     DISCUSSION

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. § 15(e)(1). When
compensation is not awarded, the special master “may” award reasonable fees and costs “if the
special master or court determines that the petition was brought in good faith and there was a
reasonable basis for the claim for which the petition was brought.” Id. If a special master has
not yet determined entitlement, she may still award attorneys’ fees and costs on an interim
basis. Avera v. Sec’y of Health & Hum. Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008). Such
awards “are particularly appropriate in cases where proceedings are protracted and costly
experts must be retained.” Id. Similarly, it is proper for a special master to award interim fees
and costs “[w]here the claimant establishes that the cost of litigation has imposed an undue
hardship and that there exists a good faith basis for the claim.” Shaw v. Sec’y of Health &
Hum. Servs., 609 F.3d 1372, 1375 (Fed. Cir. 2010).

       The claim appears at this point to have been brought in good faith and built on a
reasonable basis.

       A.      Reasonable Attorney’s Fees

       The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorneys’ fees and costs under the Vaccine Act. Avera, 515 F.3d at 1349. Using the lodestar
approach, a court first determines “an initial estimate of a reasonable attorneys’ fee by
‘multiplying the number of hours reasonably expended on the litigation times a reasonable
hourly rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Then, the
court may make an upward or downward departure from the initial calculation of the fee award
based on other specific findings. Id. at 1348.

       Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health & Hum. Servs., 85 F.
Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are

                                                 2
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health & Hum. Servs., 3
F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is
“well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing the petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Hum. Servs., 86 Fed. Cl. 201, 209 (2009).

       A special master need not engage in a line-by-line analysis of petitioner’s fee application
when reducing fees. Broekelschen v. Sec’y of Health & Hum. Servs., 102 Fed. Cl. 719, 729
(Fed. Cl. 2011). Special masters may rely on their experience with the Vaccine Act and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health &
Hum. Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991), rev’d on other grounds and aff’d in
relevant part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours claimed in attorney fee requests . . .
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
applications.” Saxton, 3 F.3d at 1521.

          Here, petitioner requests the following hourly rates for the attorney who worked on this
matter:

Ms. Mansfield – Attorney
     2017-2020: $300.00

         The undersigned finds that the requested rate is reasonable and in accordance with what
this attorney has previously been awarded for her Vaccine Program work. See Waterman v.
Sec’y of Health & Hum. Servs., No. 13-960V, 2015 WL 7755669 (Fed. Cl. Spec. Mstr. Nov. 6,
2015) (awarding $250.00 per hour for work performed in 2015). The undersigned will therefore
award the rate requested.

         Petitioner’s counsel requests compensation for 64.3 hours for 2017-2020. Pet. Mot. at 2-
4. However, upon review of Ms. Mansfield’s fees request, the undersigned observed a number
of entries related to administrative tasks. Billing for administrative tasks, even at a paralegal
rate, is not permitted. Rochester v. United States, 18 Cl. Ct. 379, 387 (1989) (stating that
services that are “primarily of a secretarial or clerical nature . . . should be considered as normal
overhead office costs included within the attorneys’ fee rates”); see also Mostovoy v. Sec’y of
Health & Hum. Servs., No. 02-10V, 2016 WL 720969, at *5 (Fed. Cl. Spec. Mstr. Feb. 4, 2016)
(citing “reviewing invoices, setting up meetings, and making travel arrangements” as examples
of administrative tasks). Some examples of Ms. Mansfield’s billed administrative tasks are as
follows: August 27, 2018 “mail affidavit to client”; September 14, 2018 “file petition”;
November 28, 2018 “prepare medical records”; May 14, 2019 “file medical records”; May 16,
2019 “file motion to remain in the program”; January 9, 2020 “fax documents to Dr. Overall for
report”; July 21, 2020 “send medical records to Dr. Rubenstein.” For the reasons stated above,
the undersigned will decrease the requested attorney’s fees by 5%. This results in a reduction of
$964.50.



                                                  3
       B.      Attorney’s Costs

        Petitioner requests $3,500.00 for a retainer fee for Dr. Allan E. Rubenstein. Pet. Mot. at
5. Petitioner also requests $456.42 to cover their attorney’s other miscellaneous expenses,
including the filing fee, medical records requests, and other expenses. Id. The undersigned finds
these costs reasonable and well-documented, and she will award them in full.

II.    CONCLUSION

        Based on all of the above, the undersigned finds that it is reasonable to compensate
petitioners and their counsel as follows:

       Requested Attorney’s Fees:                                           $ 19,290.00
       Reduction of Attorney’s Fees:                                        - ($ 964.50)
       Awarded Attorney’s Fees:                                             $ 18,325.50

       Requested Attorney’s Costs:                                          $ 3,956.42
       Awarded Attorney’s Costs:                                            $ 3,956.42

       Total Interim Attorney’s Fees and Costs:                             $ 22,281.92

       Accordingly, the undersigned awards:

        A lump sum in the amount of $22,281.92, representing reimbursement for
reasonable interim attorney’s fees and costs, in the form of a check payable jointly to
petitioner and petitioner’s counsel of record, Ms. Lorraine J. Mansfield.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this Decision.3

       IT IS SO ORDERED.

                                             /s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                4